Fourth Court of Appeals
                                    San Antonio, Texas
                                           January 6, 2022

                                        No. 04-22-00001-CV

                                       IN RE Jordan HOPPE

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-02605
                           Honorable Antonia Arteaga, Judge Presiding


                                           ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

        On January 4, 2022 relator, Jordan Hoppe, filed a Petition for a Writ of Mandamus. The
court is of the opinion that a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). We therefore request a response and order
the respondent and the real party in interest to file their responses to the petition, if any, no later
than January 18, 2022. Any such response must conform to Texas Rule of Appellate Procedure
52.4.

           It is so ORDERED on January 6, 2022.
                                                              PER CURIAM



           ATTESTED TO: ____________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT